DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  the silica particle is a nano order appears to be grammatically incorrect. Similarly the silica particle is a micro order also appears to be grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
Claim 2 recites an average particle diameter of the silica particles is a nano order and is a micro order.  It is interpreted that a size on a nano order is considered anything smaller than one micron and anything one micron or larger is considered a particles size on a micro order.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “prior to aggregating”.  It is unclear if aggregation is an intended step.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Imai et al. (2013/0052117), Larsen et al. (2012/0027673) and Patel et al. (2012/0037025).  Müller teaches a method for producing a mesoporous silica glass precursor, comprising a stirring step of stirring a silica solution to produce a dispersion solution (col. 9 lines 25-28).  Müller further teaches the silica solution comprises a silica precursor, such as a colloid or pyrogenic silica (col. 7 lines 32-38), which is considered to be containing silica particles.  Müller further teaches a mixing step of mixing into the silica dispersion solution a polymer dispersion (col. 9 lines 28-30), wherein the polymer dispersion comprises an acrylic monomer having a hydroxyl group at one end of an alkyl chain and an acryloyl group at the other end of the alkyl chain, to produce a mixed solution.  Müller teaches preferred comonomers include hydroxyethyl acrylate, hydroxypropyl acrylate, hydroxylbutyl acrylates, and hydroxylethyl methacrylate (col. 4 lines 20-24).  Müller further teaches the polymer dispersion further comprises a polymerization initiator (col. 4 lines 51-67) to help aid in the polymerization reaction. Müller further teaches solidifying the silica-containing molded body by drying to produce a mesoporous silica glass (col. 8 lines 36-56).  Müller also specifies mesopores are pores having a diameter in the range of 2-50nm (col. 2 lines 9-10).  
Müller teaches the reactions, such as polymerization, can occur while continuously stirring (col. 7 lines 10-31) and by varying the mixing intensity the type and size of the silica particles can be determined so that molding of silica are obtainable (col. 7 lines 49-52).  Müller specifies forming thin films, but doesn’t specify a casting step involving a mold. Imai teaches a method for producing a mesoporous glass body 
Furthermore, Müller teaches the process for producing the mesoporous silica can be carried out at basic, neutral or acidic pH (col. 8 lines 33-35), but fails to specify a pH adjuster based on particle size. Larsen teaches a method for producing mesoporous zeolites ([0003]). Larsen teaches the degree of mesoporosity in mesoporous aggregates are dependent on the particle size and can be controlled by varying the pH of the reaction mixture ([0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to added a pH adjuster to adjust a pH of the dispersion of Müller depending on the average particle size of the silica particles, so as to achieve the desired mesoporosity in the mesoporous silica of Müller, as taught by Larsen. 
Müller further teaches polymerization initiators, but fail to suggest a photopolymerization initiator or irradiating the mixed solution. Patel teaches a method for producing a porous silica glass precursor comprising mixing a silica solution 
The preamble of claim 1 recites a silica glass precursor having a mesoporous body and porous crystals having voids of 1nm to 5nm formed on the surface of the porous body. It would appear, since Müller, Imai, Larsen, and Patel teaches all the steps of the method claim 1 and discloses forming a mesoporous silica glass precursor, it would have been obvious to expect the method of Müller, Chu, and Patel to make the product recited in the preamble. 
Regarding claim 3, Müller teaches the amount of initiator should be about 0.05 to 15 wt% of the monomer used (col. 4 line 51-55), which overlaps with the claimed range of 99:1 to 90:10 of monomer to initiator.
Regarding claim 4, Müller teaches in an example (col. 9 lines 26-30) using (84g+120g+24.4g) 228.4g of a dispersion solution and 20g of the initiator solution, which provides for a weight ratio of about 11:1. Patel teaches a solution roughly comprising 486g of the silica dispersion solution to 150g of PVA, which makes up the bulk of the initiator solution ([0075]).  Patel teaches the resulting mixture produced 1 part PVA to 9 parts silica, thus providing for a ratio of silica dispersion to initiator solution of about 9:1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Imai et al. (2013/0052117), Larsen et al. (2012/0027673) and Patel et al. (2012/0037025) as applied to claim 1 above, and further in view of Tyagi et al. (6,294,595).  Patel teaches starting with silica particles having an initial size of 8-20nm (which is considered on a nano order) and aggregating the silica particles to form larger aggregates, such as aggregates having a size in the range of 80-300nm ([0031]-[0032])), but doesn’t specify doing so by adjusting the pH to a value of 6.1 or less. Also, Larsen teaches the formation of mesoporous aggregates can be controlled by adjusting a pH ([0048]).  Tyagi teaches a silica dispersion comprising silica particles with a size of about 12nm (which is on a nano order) and increasing the pH of silica dispersion from 4.0 to 5.0, which is less than 6.1 (col. 12 lines 45-50, 61-67, col. 13 lines 1-3).  Tyagi teaches increasing the pH causes the silica particles to aggregate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the of the invention to . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Imai et al. (2013/0052117), Larsen et al. (2012/0027673) and Patel et al. (2012/0037025) applied to claim 1 above, and further in view of Kegnæs et al. (2016/0137516).   Patel teaches adjusting the pH by addition of HCl ([0073]), which is an acidic pH adjuster in the stirring step to produce dispersion solution.  Patel also teaches using silica particles having an average particle size of a nano order ([0032]). However, Patel does not suggest a further step of heating under an alkali condition.  Kegnæs teaches a method for producing porous silica bodies, such as zeolites ([0065]).  Kegnæs also teaches the further step of crystallizing the zeolites ([0067]-[0068]) comprising the step of immersing the silica zeolites in an aqueous alkaline solution and heated to about 180°C ([0094], [0096]) to produce a crystalline zeolite.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the step of heating under an alkali condition to produce crystallized porous silica bodies, as they serve as molecular sieves in various applications. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (5,951,962) in view of Imai et al. (2013/0052117), Larsen et al. (2012/0027673) and Patel et al. (2012/0037025) as applied to claim 1 above, and further in view of Mizuno et al. (2016/0017152).  Müller teaches a further step of calcining the mesoporous silica (col. 8 lines 36-41), but is complete clear if a transparent silica glass is formed. Patel .
Response to Arguments
Applicant’s arguments, filed December 28, 2020, with respect to the rejection(s) of claim 1 under Müller, Imai, Chu and Patel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsen.
In further regards to Tyagi, applicant argues the process of adjusting the pH to another acidic value does not increase the size of the particles themselves, but instead causes them to aggregate on the organic particle surface.  Applicant argues that the pH is adjusted based on the type of stabilizer used and related to the particle size.  Tyagi was used to reject claim 2, which recites adjusting a pH within an acidic range if the particles are on a nano order.  As discussed above, Tyagi teaches particles on a nano order, and adjusting a pH of the dispersion from 4.0 to 5, which promotes aggregation of the silica particles. The feature of selecting a pH adjusted based on particle size is taught by Larsen, as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.